EXHIBIT 10.1

EIGHTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 21st day of December, 2007, by and between Silicon Valley Bank
(“Bank”) and Exelixis, Inc., a Delaware corporation (“Borrower”) whose address
is 170 Harbor Way, South San Francisco, CA 94083.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 22, 2002, as amended by that certain Loan Modification Agreement
by and between Bank and Borrower dated as of October 1, 2002, that certain Loan
Modification Agreement by and between Bank and Borrower dated as of June 4,
2003, that certain Loan Modification Agreement by and between Bank and Borrower
dated as of September 15, 2003, that certain Loan Modification Agreement by and
between Bank and Borrower dated as of February 1, 2004, that certain Loan
Modification Agreement by and between Bank and Borrower dated as of December 21,
2004, that certain Sixth Amendment to Loan and Security Agreement by and between
Bank and Borrower dated as of March 29, 2006, and that certain Seventh Amendment
to Loan and Security Agreement by and between Bank and Borrower dated as of
December 21, 2006 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to provide for an
additional equipment loan facility.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

2.1 Equipment Advances Facility D. Section 2.1 of the Loan Agreement is amended
to add a new sub-section 2.1.4 to read as follows:

“2.1.4 Facility D Equipment Advances.

(a) Subject to the terms and conditions of this Agreement, Bank agrees to lend
to Borrower, from December 21, 2007 through December 31, 2009 (the “Facility D
Availability End Date”), equipment advances (“Facility D Equipment Advances”) in
an aggregate amount not to exceed the Facility D Committed Equipment Line. When
repaid, the Facility D Equipment Advances may not be reborrowed. The proceeds of
each Facility D Equipment Advance will be used solely to reimburse Borrower for
100% of the Original Stated Cost of Eligible Equipment purchased within ninety
(90) days (determined based upon the applicable invoice date of such Eligible
Equipment) of the Facility D Equipment Advance. Each Facility D Equipment
Advance must be for a minimum of $5,000,000.

(b) To obtain a Facility D Equipment Advance, Borrower will deliver a Loan
Supplement to Bank in accordance with the terms and conditions set forth under
Section 2.1.1(b).

(c) Bank’s obligation to lend under this Section 2.1.4 shall terminate on the
earlier of (i) the occurrence and continuance of an Event of Default, or
(ii) the Facility D Availability End Date.

(d) Borrower shall have the option to prepay the outstanding amount of all
Facility D Equipment Advances so long as Borrower provides written notice to
Bank of its election to prepay the Facility D Equipment Advances at least thirty
(30) days prior to such prepayment. For the avoidance of doubt, the Facility A
Committed Equipment Line, the Facility B Committed Equipment Line, and the
Facility D Committed Equipment Line are not subject to any prepayment penalties
and any prepayment by Borrower of Facility A Equipment Advances, Facility B
Equipment Advances, and Facility D Equipment Advances shall be made in
accordance with Section 2.3.1(d) of the Loan Agreement. Furthermore, with
respect to Facility C Equipment Advances, Borrower may elect to prepay so long
as Borrower (a) provides written notice to Bank of its election to prepay the
Facility C Equipment Advances at least thirty (30) days prior to such payment,
and (b) pays, on the date of the prepayment (i) all accrued and unpaid interest
with respect to the Facility C Equipment Advances through the date the
prepayment is made; (ii) all unpaid principal with respect to the Facility C
Equipment Advances; (iii) an early termination fee equal to one percent (1%) of
the Facility C Commitment Equipment Line; and (iv) all other sums, if any, that
shall have become due and payable in connection with the Facility C Committed
Equipment Line.

 

2



--------------------------------------------------------------------------------

2.2 Overadvances. Section 2.2 of the Loan Agreement is hereby amended to add
sub-section 2.2(d) to read as follows:

“(d) If the Obligations under Section 2.1.4 at any time exceed the Facility D
Committed Equipment Line or the principal balance of the non-interest bearing
certificate deposit account(s) required by Section 6.4(d) hereof at any time is
less than 100% of the outstanding principal balance of the Obligations under
Section 2.1.4, then Borrower will be in an Overadvance to the extent of such
excess amount. If Borrower is in an Overadvance, then Borrower shall immediately
repay to Bank such excess amount.”

2.3 Repayment of Facility D Equipment Advances. Section 2.3 of the Loan
Agreement is amended to add sub-section 2.3.1(a)(iv) to read as follows:

“(iv) With respect to Facility D Equipment Advances, each Facility D Equipment
Advance shall immediately amortize and be payable in 48 equal payments of
principal and interest beginning on the last Business Day of the month following
the Funding Date of such Facility D Equipment Advance, and continuing on the
same day of each month thereafter. The final payment due on the applicable
Facility D Maturity Date shall include all outstanding principal and all accrued
unpaid interest.”

2.4 Collateral Accounts. Section 6.4 of the Loan Agreement is hereby amended to
add sub-section 6.4(d) to read as follows:

“6.4 Collateral Accounts.

(d) Borrower will at all times maintain on deposit in a non-interest bearing
certificate deposit account(s) with Bank or one of Bank’s Affiliates (and Bank
or Bank’s Affiliates, as the case may be, will only allocate such deposits to a
non-interest bearing certificate deposit account) a principal balance in a value
equal to at least 100% of the outstanding principal balance of the Obligations
under Section 2.1.4 plus all requested Credit Extensions (other than the
principal portion of the Obligations under Sections 2.1.1, 2.1.2 and 2.1.3) (the
“Facility D Collateral” and together with the Facility A Collateral, Facility B
Collateral, and Facility C Collateral, the “Collateral”).”

 

3



--------------------------------------------------------------------------------

2.5 Amended Definitions. The following defined terms under Section 13.1 of the
Loan Agreement are each hereby amended to read as follows:

“Basic Rate” is (i) with respect to Facility D Equipment Advances, 0.75% fixed,
(ii) with respect to Facility C Equipment Advances, 0.85% fixed, (iii) with
respect to Facility B Equipment Advances, 0.70% fixed, and (iv) with respect to
Facility A Equipment Advances, the Prime Rate, as that rate shall change from
time to time.

“Equipment Advances” are Facility A Equipment Advances, Facility B Equipment
Advances, Facility C Equipment Advances, and Facility D Equipment Advances
collectively.

2.6 New Definitions. The following new defined terms are added to Section 13.1
of the Loan Agreement in alphabetical order:

“Facility D Committed Equipment Line” is $30,000,000 of Facility D Equipment
Advances for the financing of Eligible Equipment.

“Facility D Equipment Advances” is defined in Section 2.1.4.

“Facility D Maturity Date” is, for each Facility D Equipment Advance, a date
which is 48 months after such Facility D Equipment Advance is made.

2.7 Exhibit A. Exhibit A attached to the Loan Agreement is hereby deleted in its
entirety and replaced with Exhibit A attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

4



--------------------------------------------------------------------------------

4.3 The organizational documents of Borrower delivered by Borrower to Bank most
recently prior to the execution of this Amendment remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Good Faith Deposit. Borrower agrees to pay to Bank a Good Faith Deposit of
$50,000 (the “Good Faith Deposit”) to initiate Bank’s due diligence review
process. The Good Faith Deposit is refundable if the transactions contemplated
hereunder are not approved by Bank, which approval is in the sole discretion of
Bank. Otherwise, the Good Faith Deposit shall be applied to pay any Bank
Expenses incurred by Bank in connection with this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Bank’s receipt of the Corporate Borrowing Certificate substantially in the
form of Exhibit B attached hereto.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank     Exelixis, Inc. By:   /s/ Benjermin
Colombo     By:   /s/ Frank Karbe Name:   Benjermin Colombo     Name:   Frank
Karbe Title:   Deal Team Leader, Life Science Practice     Title:   EVP and CFO